
	

115 SRES 636 ATS: Recognizing suicide as a serious public health problem and expressing support for the designation of September as “National Suicide Prevention Month”. 
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 636
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Cassidy (for himself, Mr. Murphy, Mr. Kennedy, Mr. Schumer, Mr. Reed, Mr. Donnelly, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		October 4, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing suicide as a serious public health problem and expressing support for the designation
			 of September as National Suicide Prevention Month. 
	
	
 Whereas suicide is the tenth leading cause of death in the United States and the second leading cause of death among individuals between the ages of 10 and 34;
 Whereas, according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC), 1 person dies by suicide every 12.3 minutes, resulting in nearly 45,000 deaths each year in the United States;
 Whereas, according to the Department of Veterans Affairs, 20 members of the Armed Forces on active duty, members of the reserve components of the Armed Forces who are not on active duty, or veterans die by suicide each day, resulting in more than 7,000 deaths each year;
 Whereas the suicide rate in the United States has steadily increased every year from 1999 through 2016;
 Whereas it is estimated that there are more than 1,100,000 suicide attempts each year in the United States;
 Whereas more than half of individuals who die by suicide did not have a known mental health condition;
 Whereas, according to the CDC, many factors contribute to suicide among individuals with and without known mental health conditions, including challenges related to relationships, substance abuse, physical health, and stress regarding work, money, legal problems, or housing;
 Whereas, according to the CDC, suicide results in an estimated $44,600,000,000 in combined medical and work-loss costs in the United States each year;
 Whereas the stigma associated with mental health conditions and suicidality hinders suicide prevention by discouraging at-risk individuals from seeking life-saving help and further traumatizes survivors of suicide loss and people with lived experience of suicide; and
 Whereas September is an appropriate month to designate as National Suicide Prevention Month because September 10 is World Suicide Prevention Day, a day recognized internationally and supported by the World Health Organization: Now, therefore, be it
		
	
 That the Senate— (1)recognizes suicide as a serious and preventable national and State public health problem;
 (2)supports the designation of September as National Suicide Prevention Month; (3)declares suicide prevention as a priority;
 (4)acknowledges that no single suicide prevention program or effort will be appropriate for all populations or communities;
 (5)promotes awareness that there is no single cause of suicide; and (6)supports strategies to increase access to high-quality mental health, substance abuse, and suicide prevention services.
			
